UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2271



ABRAHAM SANGARY,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-288-990)


Submitted:   May 31, 2006                  Decided:   June 14, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abraham Sangary, Petitioner Pro Se. Larry Patrick Cote, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Abraham Mohamed Sangary, a native and citizen of Liberia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s (IJ) denial

of   his   applications    for   asylum,    withholding   of    removal,   and

protection under the Convention Against Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Sangary fails to show that the evidence compels a

contrary result.     Having failed to qualify for asylum, Sangary

cannot meet the higher standard to qualify for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).         In addition, we uphold

the IJ’s finding that Sangary failed to establish that it was more

likely than not that he would be tortured if removed to Liberia.

See 8 C.F.R. § 1208.16(c)(2) (2006).

            Accordingly,    we   deny   the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           PETITION DENIED


                                    - 2 -